Citation Nr: 0119528	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition of JM as a 
"child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen.

2.  Entitlement to recognition of JM as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1941 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for a determination of 
permanent incapacity for self support of his son.


FINDINGS OF FACT

1.  The RO denied the claim for permanent incapacity for self 
support of the veteran's child in February 1997; the veteran 
was properly notified of this decision in February 1997 but 
did not file an appeal 

2.  The evidence of record at the time of the February 1997 
RO rating decision was a variety of the veteran's son's 
medical records and a copy of a disability determination by 
the Social Security Administration (SSA).

3.  The evidence submitted since the February 1997 RO rating 
decision included additional medical records dated from 1948 
to 1959 that were not previously of record.  

4.  The evidence received since the February 1997 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1997 decision of the RO denying permanent 
incapacity for self support of the veteran's child is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000).

2.  Evidence received since the February 1997 RO decision 
denying permanent incapacity for self support of the 
veteran's child in February 1997 is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted.  This law provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal with 
respect to the issue of reopening of the claim.  

The question for consideration is whether the veteran's son, 
JM, may be recognized as a "child" of the veteran on the 
basis of permanent incapacity for self-support at the date of 
attaining the age of eighteen years.  38 U.S.C.A. § 101(4) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.57(a)(1)(ii)(2000).  
With certain exceptions, the children of a veteran do not 
qualify as legally valid claimants after they have attained 
the age of 18.  38 U.S.C.A. § 101(4)(A) (West 1991 & Supp. 
2000).  

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.356(a) (2000).  This requires an initial 
determination as to the claimant's condition at the 
delimiting age.  If the claimant is shown to have been 
capable of self-support at 18, the Board need go no further.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Eligibility will be determined solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling. 
Principal factors for consideration are the following:  

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raise some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases it should be considered whether 
the daily activities of the child in the home and community 
are equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2000).

JM, the veteran's son, was born in September 1946; as such he 
is currently more than 55 years of age.  His eighteenth 
birthday was in September 1964.

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2000).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2000).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  New and material 
evidence can also be evidence which provides a more complete 
picture of the circumstances involving a claim even if the 
evidence is unlikely to alter the ultimate resolution of the 
claim.  Hodge v. West, 155 F.3d 1356 (1998).

In this case, the RO denied the claim for entitlement to 
recognition of JM as a "child" of the veteran on the basis 
of permanent incapacity for self-support prior to attaining 
the age of eighteen in a February in a February 1997 rating 
decision and notified the veteran of the decision that same 
month.  The veteran did not appeal the RO decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The matter under consideration in this case is whether the 
veteran's son, JM, became of permanently incapable of self-
support prior to attaining the age of eighteen.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the February 1997 RO decision on 
the merits which is relevant to, and probative of, this 
matter under consideration.

The evidence of record at the time of the February 1997 RO 
rating decision that was relevant to the claim was medical 
records showing treatment and examinations of JM.  Most 
importantly, while this evidence did provide some evidence of 
incapacity, it was all dated well after JM's 18th birthday.  

In this case the evidence submitted since the February 1997 
RO decision includes additional copies of medical records.  
Many of these are copies of records which were previously of 
record.  However, copies of three medical records dated 
before JM's 18th birthday were also submitted.  The Board 
concludes that these three records are new evidence because 
they were not before the RO when it rendered the decision in 
February 1997.  This evidence is also "material" because it 
bears bear directly and substantially upon the specific 
matter under consideration, namely whether JM had permanent 
incapacity for self-support prior to attaining the age of 
eighteen.  Therefore, the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board notes that new and material evidence 
can be evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is 
unlikely to alter the ultimate resolution of the claim.  
Hodge v. West, 155 F.3d 1356 (1998). 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the February 1997 RO 
decision is not new and material and provide the required 
evidentiary basis to reopen the claim.    See Colvin, 1 Vet. 
App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (2000).




ORDER

New and material evidence not having been submitted, the 
claim for entitlement to recognition of JM as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen is reopened.


REMAND

The claim for entitlement to recognition of JM as a "child" 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen has been 
reopened.  However, there is additional development to be 
conducted.  

The veteran retired after over 20 years of military service.  
Therefore, the veteran's son was eligible for medical 
treatment as a military dependent during the period of time 
prior to his 18th birthday.  The RO needs to attempt and 
retrieve JM's military dependent medical treatment records.  
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

As noted above, to be considered a "child" of a veteran, JM 
must be an unmarried, legitimate child of a veteran "who, 
before attaining the age of eighteen years, became 
permanently incapable of self-support" by reason of mental 
or physical defect.  38 U.S.C.A. §§ 101(4)(A)(ii) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.356(a) (2000).  An August 1974 
medical record indicates that JM was previously married, and 
that he divorced in 1974.  The appellants should submit 
evidence which confirms JM's current marital status and 
submit evidence which documents his prior marriage and 
divorce.   

The case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where JM was treated for his disabilities 
since his birth in 1946.  The RO should 
specifically request information related 
to JM's treatment as a military dependent 
prior to his 18th birthday.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports of 
information related to JM's treatment as 
a military dependent prior to his 18th 
birthday from 1946 to 1964.  All 
information obtained should be made part 
of the file.   

2.  The RO should request the veteran and 
his son to provide information related to 
the son's marital status.  They should 
specifically be requested provide all 
related to JM's prior marriage and his 
divorce in 1974.  

3.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to all of JM's claims for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning those claims.

4.  After the requested development has 
been completed, the RO should again 
review the appellant's claim.  If the RO 
determines that it is necessary, any 
examination, testing, or assessment, such 
as a Social and Industrial Survey, if 
recommended by the reviewer, should be 
completed.  It should be determined 
whether the appellant was capable of 
self-support at age 18, consistent with 
38 C.F.R. § 3.356.  

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 



